I                                                                              FILED
                                                                            SEPT 21, 2016
I·                                                                  In the Office of the Clerk of Court
                                                                   WA State Court of Appeals, Division III




I             IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                 DIVISION THREE

     JONATHAN J. SPRAGUE, a married man, )
                                         )                     No. 33352-3-111
                         Appellant,      )
                                         )
           v.                            )
                                         )
     SPOKANE VALLEY FIRE                 )                     PUBLISHED OPINION
     DEPARTMENT, a fire district; MIKE   )
     THOMPSON and LINDA THOMPSON,        )
     husband and wife, and the marital   )
     community composed thereof,         )
                                         )
                         Respondents.    )

           KORSMO, J.   -Jonathan Sprague challenges the dismissal at summary judgment

     of his wrongful termination action, arguing that the Spokane Valley Fire Department

     (SVFD) violated his First Amendment rights. We affirm.

                                               FACTS

            Mr. Sprague served as a captain for SVFD. He formed the Spokane Christian

     Firefighters Fellowship (SCFF) and in 2011 began distributing newsletters and meeting

     notices for that group via the SVFD e-mail system. Captain Sprague's use of the e-mail

     system begat controversy and spiraled into this litigation.
No. 33352-3-III
Sprague v. Spokane Valley Fire Dep 't.


          His messages concerning SCFF meetings often contained scriptural passages and

mentioned the topics being discussed at the meeting. SVFD responded by reminding

Captain Sprague that the e-mail system was to be used for business purposes only and

that e-mails should not include religious references. SVFD allowed employees to access

their personal e-mail while at work, but they were not permitted to make personal use of

the department's system. Sprague complained in writing that the policy constituted

religious discrimination. Commissioner Monte Nesbit responded by letter and disagreed

with the complaint. He summarized the SVFD e-mail policy:

      You may not use department email to post, discuss, or in any way
      disseminate communications that are sent for any purpose other than
      official SVFD business. This means you cannot send messages using your
      official SVFD email which discuss the Fellowship or any other private
      purpose. [SVFD] email may only be used to disseminate communications
      concerning official SVFD business.

      If you wish to send personal emails while on duty (if otherwise permitted
      under [SVFD] policy), you may do so using a personal email account (such
      as a Hotmail, Gmail, Yahoo, or Comcast account). Using a personal email
      account, you may only send messages to other personal email accounts.
      You may not use a personal email account to send messages or solicitations
      to official SVFD accounts.

Clerk's Papers (CP) at 147.

      Commissioner Nesbitt also addressed use of physical and electronic bulletin

boards:

      You may not post flyers, advertisements, or solicitations that contain a
      religious message, on either the electronic or physical bulletin boards which
      are maintained by the SVFD.

                                             2
No. 33352-3-III
Sprague v. Spokane Valley Fire Dep 't.



       You may continue to post flyers or advertisements of local events, food
       drives, and meetings. The posting may contain information as to the
       organization, the place, the time/date, the contact information, and the
       event. These type of postings are acceptable for both the electronic and
       physical bulletin boards. For example, you might post a notice that the
       Fellowship is meeting at a particular time and place, but the posting may
       not have a religious content.

CP at 147-48.

       Captain Sprague, however, declined to follow the policy and insisted on using the

SVFD e-mail system to distribute information about meetings of the SCFF. He also

continued to employ scriptural passages in the e-mails and in bulletin board postings. A

series of progressive disciplinary actions ensued. The first action resulted in a Letter of

Counseling concerning misuse of the bulletin boards, followed two weeks later by a

Letter of Reprimand involving misuse of the bulletin boards and the e-mail system. Six

weeks later a two shift suspension without pay was imposed due to disobedience of an

order and violations of the e-mail and bulletin boards policies. The suspension was

stayed pending mediation, but the mediation efforts failed.

       Three months after the suspension, SVFD gave notice of its intent to discharge

Captain Sprague. The notice alleged that he had engaged in "conduct unbecoming an

officer," insubordination for violating an order of a superior officer, and had willfully

violated department rules, procedures, and personnel policies. CP at 208. The Board of

Fire Commissioners accepted the termination recommendation and found that Captain



                                              3
No. 33352-3-III
Sprague v. Spokane Valley Fire Dep 't.


Sprague had failed to obey direct orders in violation of department practice and personnel

policies, resulting in just cause for termination.

       Mr. Sprague appealed to the civil service commission which conducted a public

hearing at his request. He made a personal argument to the commission and the parties

submitted post-hearing briefs in lieu of closing argument. The commission upheld his

termination. It found that SVFD acted in good faith by imposing progressive discipline

and that Mr. Sprague's insubordination merited termination. It also found that there was

no evidence that SVFD applied its internal policies unevenly or discriminated against Mr.

Sprague for expressing his Christian views. The commission also went on to note some

relevant law relating to valid restrictions that government entities may place on nonpublic

fora in the employment context.

       Mr. Sprague did not appeal the civil service commission ruling. Instead, he

instituted an action in superior court against SVFD and its chief. The complaint alleged

violation of the free speech and freedom of religion guarantees of both the United States

and Washington Constitutions, Mr. Sprague's equal protection rights under both

constitutions, the federal civil rights act, and the Washington Law Against

Discrimination, ch. 49.60 RCW (WLAD). The complaint sought reinstatement, damages,

injunctive relief, and declaratory relief.

       Eventually, the defendants moved for summary judgment on the basis of collateral

estoppel. The plaintiff, in tum, sought partial summary judgment concerning the

                                               4
No. 33352-3-III
Sprague v. Spokane Valley Fire Dep 't.


constitutionality of the SVFD e-mail policy. The competing motions were argued before

Judge Kathleen O'Connor of the Spokane County Superior Court. Plaintiffs counsel

told the court that the parties were in agreement about the facts and that his client had

been insubordinate; however, the chiefs order that Sprague needed to comply with thee-

mail policies was unconstitutional.

          Judge O'Connor determined that collateral estoppel barred the plaintiffs cause of

action because of the factual findings included in the civil service commission's ruling.

She noted that there was identity of issues, identity of parties, and a final judgment that

was not appealed. The motion for partial summary judgment was denied and the defense

motion for summary judgment was granted.

          Mr. Sprague timely appealed to this court. A panel heard oral argument on the

matter.

                                          ANALYSIS

          This appeal presents two issues that we will address in the following order. First

we consider the contention, presented to the trial court by the partial summary judgment

motion, that the SVFD e-mail policy is unconstitutional. We then consider whether the

trial court properly found the claims barred by the doctrine of collateral estoppel.

          The standards of review governing summary judgment applicable to both issues

are well settled. This court sits in the same position as the trial court and considers the

issues de novo since our inquiry is the same as the trial court's inquiry. Lybbert v. Grant

                                               5
No. 33352-3-III
Sprague v. Spokane Valley Fire Dep 't.


County, 141 Wn.2d 29, 34, 1 P.3d 1124 (2000). We view the facts, and all reasonable

inferences to be drawn from them, in the light most favorable to the nonmoving party.

Id. If there is no genuine issue of material fact, summary judgment will be granted if the

moving party is entitled to judgment as a matter of law. Id.; Trimble v. Wash. State

Univ., 140 Wn.2d 88, 93, 993 P.2d 259 (2000).

       SVFD E-mail Policy

       The initial question before us involves Mr. Sprague's First Amendment challenge

to the e-mail policy. Specifically, he argues that SVFD applied an anti-religion policy

that was, therefore, not content neutral. His argument challenges the policy as it was

allegedly practiced rather than as it was written. However, we turn initially to the official

written policy. Given our disposition of the remaining issue, we consider the policy as it

was allegedly applied in that section of this opinion.

       When it is alleged that the government is improperly infringing on free speech

rights, the first question is to identify the nature of the forum that is being regulated in

order to determine what level of judicial scrutiny applies. Bradburn v. N. Cent. Reg'l

Library Dist., 168 Wn.2d 789, 813, 231 P.3d 166(2010). In a traditional public forum,

the government generally can only impose content neutral restrictions on the time, place,

and manner of expression, if those restrictions are narrowly tailored to serve a significant

government interest and leave open adequate alternative fora. Sanders v. City ofSeattle,

160 Wn.2d 198,209, 156 P.3d 874 (2007). However, in a nonpublic forum, the

                                               6
No. 33352-3-III
Sprague v. Spokane Valley Fire Dep 't.


government may impose restrictions so long as they are "' reasonable in light of the

purpose served by the forum and are viewpoint neutral.'" City ofSeattle v. Eze, 111

Wn.2d 22, 32, 759 P.2d 366 (1988) (quoting Cornelius v. NAACP Legal Def & Educ.

Fund, Inc., 473 U.S. 788, 806, 105 S. Ct. 3439, 87 L. Ed. 2d 567 (1985)). Intermediate to

those categories, the government can create limited public fora by opening for use by the

public as a place for expressive activity. See Widmar v. Vincent, 454 U.S. 263, 102 S. Ct.

269, 70 L. Ed. 2d 440 (1981).

       The parties agreed the SVFD e-mail and bulletin board systems were both

nonpublic fora. 1 Report of Proceedings (RP) at 29, 33. Our precedent compels the same

result. Knudsen v. Wash. State Exec. Ethics Bd., 156 Wn. App. 852, 865-66, 235 P.3d

835 (2010) (university e-mail system for employees was a nonpublic forum); Herbert v.

Pub. Disclosure Comm 'n, 136 Wn. App. 249, 263-64, 148 P.3d 1102 (2006) (school

internal mail and computer systems were nonpublic fora).




       1
         To the extent appellant's briefing in this court can be read otherwise, he cites to
no evidence that would support finding the systems constitute limited public fora. There
is no evidence that SVFD has ever opened either system to the public generally or
permitted expressive activity. Rather, both of these systems have been reserved for
internal, official business only. What limited exceptions are allowed are narrowly drawn
and exclude expressive content. Specifically, SVFD allows limited, personal use of the
e-mail system when it is incidental to work, like arranging for a babysitter because of the
necessity of working late or permitting employees to post flyers about events or
occasions. Consequently, these fora must be considered nonpublic.

                                             7
No. 33352-3-III
Sprague v. Spokane Valley Fire Dep 't.


       The remaining questions are whether the SVFD policy is reasonable and

viewpoint neutral. Once again, the parties 2 agreed in the trial court that it was. 3 That

conclusion is unassailable. The policy of this state, expressed in the ethics in public

service act, chapter 42.52 RCW, is that public resources are to be used for official public

business rather than for personal benefit. See Knudsen, 156 Wn. App. at 860-63

(determining that e-mail sent to encourage others to lobby legislature violated de minimis

use exception to statute). It would destroy the concept of a nonpublic forum to hold that

limiting the use of a government computer system to government business was not

reasonable. Accordingly, the written policy was a reasonable policy under the First

Amendment to the United States Constitution.

       The written policy also was content neutral. It distinguished between

communications related to the SVFD's business and those that are personal to the

employees. It is the nature of the communications, not the viewpoints expressed in them,

that matters. There is no discrimination against some messages or in favor of some




       2
          While it may seem to the casual reader that Sprague conceded the entire issue in
the trial court, such is not the case. There he argued the issue from an "as applied"
standpoint, while here we analyze only the facial text of the policy, an issue that was not
disputed below.
       3
         Sprague's counsel told the trial judge: "That written policy would be facially
content neutral; it allows for some personal use and it has some proscriptive use. But it
does not, on its face, say personal use would be allowed except for if it has a religious
viewpoint." RP at 27.

                                              8
No. 33352-3-III
Sprague v. Spokane Valley Fire Dep 't.


others. Instead, there is a complete ban on private usage (absent work-related necessity)

of the systems without regard to the message conveyed by the sender.

       The written SVFD policy does not violate the First Amendment.

       Collateral Estoppel

       Although the parties did not truly contest the validity of the written policy, Mr.

Sprague certainly contests the validity of the policy as he believes SVFD applied it.

While we normally would analyze his claims under the First Amendment, our conclusion

that he is collaterally estopped by the findings made in the unappealed administrative

proceedings makes it unnecessary to consider the challenge to the policy that he believes

the department actually followed. Thus, we tum now to the collateral estoppel issue.

       On this claim, Mr. Sprague's argument is somewhat misfocused. He correctly

takes issue with the civil service commission's legal conclusions, but they are not what

cause him problems here. Instead, it is the unchallenged factual determinations

concerning the reasons for termination that doom this appeal. The trial court correctly

determined that Mr. Sprague's failure to challenge those determinations by appeal to

superior court left him without a viable cause of action.

       As relevant to this appeal, the doctrine of collateral estoppel serves to bar litigation

where an issue of ultimate fact has already been determined in previous litigation. State

v. Mullin-Coston, 152 Wn.2d 107, 113, 95 P.3d 321 (2004). The party seeking to enforce

collateral estoppel must establish that ( 1) the issue previously decided is identical to the

                                              9
No. 33352-3-III
Sprague v. Spokane Valley Fire Dep 't.


one presented, (2) the prior adjudication ended in a final judgment on the merits, (3) the

party against whom collateral estoppel is asserted must be the same as the party in the

prior litigation, and (4) application of collateral estoppel does not work a substantial

injustice. Id. at 114.

       When considering whether to apply collateral estoppel to an administrative action,

this court should consider: ( 1) whether the agency, acting within its competence, made a

factual decision, (2) procedural differences between the agency and a court, and (3)

policy considerations. Shoemaker v. Bremerton, 109 Wn.2d 504, 508, 745 P.2d 858

(1987). Applying these factors, Shoemaker concluded that civil service commissions can

resolve factual issues concerning termination and employment policies and collateral

estoppel can be applied to those findings. Id.

       We agree with Mr. Sprague that the commission's legal conclusions, such as its

determination that its rulings complied with the First Amendment, 4 are not subject to

estoppel. Courts, not administrative agencies, determine whether the constitution has

been complied with. However, Shoemaker confirms that a civil service commission

factual finding can be given preclusive effect.

       That is the case here. All of the classical elements for collateral estoppel are

satisfied in this case. The issue presented to the civil service commission-whether



       4
           CP at 55-56.

                                             10
No. 33352-3-III
Sprague v. Spokane Valley Fire Dep 't.


SVFD discriminated against Mr. Sprague because of religion-is the same issue

presented at the heart of this action. The civil service commission action did end in a

final decision. The parties are identical. There is no injustice in applying collateral

estoppel in this circumstance. Mr. Sprague was the one who presented the issue to the

commission; he had a full opportunity to present his case. Indeed, the only potential

injustice in this situation would be to SVFD since it could face the possibility of

inconsistent judgments arising from its termination of Mr. Sprague.

       The commission made two related factual determinations that are dispositive in

this case. First, it determined that "Sprague was not terminated for religious reasons."

CP at 54. Second, it found that "there was no evidence presented ... that the rules were

applied unevenly and with discrimination based upon Sprague's expression of his

Christian views." CP at 55. Like th~ trial court, we agree that these determinations are

inconsistent with this civil action for damages and other relief. Mr. Sprague did not

attack those factual findings by further appeal; he may not collaterally attack them by

filing a separate law suit.

       The determination that there was no alternative "as applied" policy is particularly

critical to this case. Much of Mr. Sprague's claims, including his challenge to the SVFD

e-mail policy, presume the existence of a policy of discrimination against the expression

of religious viewpoints. Mr. Sprague can only establish the existence of such a policy if

he can establish that the otherwise viewpoint neutral SVFD e-mail system policy was

                                             11
No. 33352-3-III
Sprague v. Spokane Valley Fire Dep 't.


applied in a discriminatory manner against religious expression. The civil service

commission found as a matter of fact that this was not the case. There was "no evidence"

of any such practice. It was unsurprising that the SVFD's complaints to Mr. Sprague

involved his use of religious expression, because that was the manner in which he

repeatedly violated SVFD policy against private use of government property. It should

go without saying that a fire department's business is firefighting, not discussion of

religion. Pointing out that Mr. Sprague violated the prohibition against public use in that

specific manner did not thereby convert the policy to one of opposition to religious

speech any more than challenging use of e-mails to promote chess tournaments or a

political candidate could be interpreted as anti-chess or anti-political speech. The policy

was anti-private use, not anti-religion.

       These factual findings concerning the department's true motivation for terminating

Mr. Sprague's employment are dispositive of all of his claims in this action. 5 He is not

able to show that SVFD had a discriminatory policy against religious speech or that Mr.

Sprague was terminated because of his religion. He was terminated for not obeying

orders to stop using the e-mail and bulletin boards to promote his private activities. The



       5
         Shoemaker involved a similar finding by a civil service commission. There a
demoted deputy police chief contended that his demotion was the result of retaliatory
action. The commission found otherwise. 109 Wn.2d at 505-07. Our court concluded
that the finding was factual in nature and should be given preclusive effect due to
collateral estoppel. Id. at 507-13.

                                            12
No. 33352-3-III
Sprague v. Spokane Valley Fire Dep 't.


policy of not permitting private use of the nonpublic forum was reasonable. Mr. Sprague

lost his ability to claim that there was an alternative policy when he failed to appeal the

civil service commission determination to the contrary.

       The trial court correctly estopped Mr. Sprague from challenging the commission's

findings. There was no error.

       Affirmed.




I CONCUR:




       Lawrence-Berrey, A.C
                                    j




                                             13
                                     No. 33352-3-III

      LAWRENCE-BERREY, J. (concurring)- I concur in our conclusion that Spokane

Valley Fire Department's (SVFD's) internal electronic employee communication (IEEC)

policy 1 did not violate Jonathan Sprague's First Amendment free speech rights. I write

separately to address one of the worthy points discussed by our dissenting colleague.

      The dissent would find a violation of Mr. Sprague's free speech right to the extent

SVFD prohibited Christian view postings that discussed topics addressed in its IEEC.

       SVFD permitted Mr. Sprague, during work hours, to discuss his Christian views

with his colleagues both verbally and through his personal e-mail. What SVFD

prohibited was employees using its IEEC for nonbusiness purposes. Mr. Sprague knew

SVFD's policy. SVFD repeatedly warned him that his postings violated its policy. Yet

Mr. Sprague continued his postings. For this, he was terminated.

      The dissent correctly acknowledges that SVFD could constitutionally limit its

employees' free speech to the extent reasonably necessary to avoid liability under the

First Amendment's Establishment Clause. The dissent concludes that SVFD did not




       1
         SVFD has two forms of nonpublic IEEC-by internal e-mail and by internal
electronic bulletin board. The business-only policy applies to both.
No. 33352-3-111
Sprague v. Spokane Valley Fire Dep 't (concurring)


strike a reasonably necessary balance and would remand for additional findings. I

disagree. As explained below, the balance struck by SVFD was reasonably necessary.

       Berry v. Department of Social Services, 447 F.3d 642 (9th Cir. 2006) is

instructive. In that case, Daniel Berry worked for Tehama County's Department of

Social Services (Department), assisting unemployed and underemployed clients in their

transition out of welfare programs. Id. at 645-46. His work required him to conduct

client interviews, over 90 percent of which took place in his personal cubicle. Id. at 646.

Mr. Berry described himself as an evangelical Christian and thus required to share his

faith. Id. Upon his hiring, the Department told Mr. Berry that it had a policy that

prohibited employees from talking about religion with clients and the agencies its

employees contacted. Id. Similar to this case, the policy allowed employees to discuss

religion with other employees. Id. However, the policy prohibited displays of religious

items in areas such as cubicles, which were visible to clients. Id. at 64 7. The Department

director also prohibited Mr. Berry from using a specific conference room for prayer

meetings, which was a nonwork purpose. Id. at 646. Dissatisfied with these restrictions,

Mr. Berry sued the Department. Id. at 647-48.

       The district court granted summary judgment for the Department, and the Ninth

Circuit affirmed. Id. at 645. In affirming, the Ninth Circuit applied the Pickering2

balancing test. Id. at 645-46, 648. That test recognizes that public employees do not lose


      2
        Pickering v. Bd. of Educ. of Twp. High Sch. Dist. 205, 391 U.S. 563, 88 S. Ct.
1731, 20 L. Ed 2d 811 (1968).

                                             2
No. 33352-3-III
Sprague v. Spokane Valley Fire Dep 't (concurring)


the free speech rights they enjoy as citizens. Id. at 648. The test also recognizes that

government, in its capacity as an employer, has interests in regulating the speech of its

employees that differ significantly from those it possesses in connection with regulating

the speech of its citizens. Id. (quoting Pickering v. Bd. of Educ. of Twp. High Sch. Dist.

205, 391 U.S. 563, 568, 88 S. Ct. 1731, 20 L. Ed 2d 811 (1968)). These rights must be

reconciled and, in doing so, courts must balance "'the employee's right to engage in

speech and the government employer's right to protect its own legitimate interest in

performing its mission.'" Id. (quoting City of San Diego v. Roe, 543 U.S. 77, 82, 125 S.

Ct. 521, 160 L. Ed. 2d 410 (2004)). In addition, avoiding an Establishment Clause

violation may be a compelling state interest, justifying an abridgement of free speech

otherwise protected by the First Amendment. See Good News Club v. Milford Cent. Sch.,

533 U.S. 98, 112-13, 121 S. Ct. 2093, 150 L. Ed. 2d 151 (2001); Lamb's Chapel v. Ctr.

Moriches Union Free Sch. Dist., 508 U.S. 384,394, 113 S. Ct. 2141, 124 L. Ed. 2d 352

(1993). The Ninth Circuit concluded:

      [T]he Department's concern with an Establishment Clause violation is well
      taken. The Department's clients seek assistance from Mr. Berry in his
      capacity as an agent of the state. Accordingly, they may be motivated to
      seek ways of ingratiating themselves with Mr. Berry, or conversely, they
      may seek reasons to explain a perceived failure to assist them. It follows
      that any discussion by Mr. Berry of his religion runs a real danger of
      entangling the Department with religion .... We conclude that under the
      balancing test, the Department's need to avoid possible violations of the
      Establishment Clause of the First Amendment outweighs the restriction's
      curtailment of Mr. Berry's religious speech on the job.

Berry, 447 F.3d at 650-51 (emphasis added).



                                             3
No. 33352-3-III
Sprague v. Spokane Valley Fire Dep 't (concurring)


       Here, Mr. Sprague was permitted to discuss his Christian views with his

colleagues during work hours, both verbally and through his personal e-mail. He was

merely prohibited from using SVFD's IEEC for nonbusiness purposes. Such a restriction

curtailed, but only to a small degree, Mr. Sprague's free speech rights. SVFD had a

reasonable concern that a failure to restrain Mr. Sprague's postings could lead non-

Christian employees to feel marginalized, thus exposing it to Establishment Clause

liability in the event an employee reasonably believed this marginalization affected his or

her terms or conditions of employment. Although such a concern might not be

significant, neither was the abridgement of Mr. Sprague's free speech right. If we had to

reach the issue, I would hold that here, SVFD successfully navigated between the Scylla

of not respecting Mr. Sprague's free speech right and the Charybdis of exposing it to

Establishment Clause liability by appearing to endorse a particular religious view.




                                                                                      j




                                            4
                                      No. 33352-3-111

FEARING, C.J. (dissenting)-

               And Jesus came and said to them, "All authority in heaven and on
       earth has been given to me. Go therefore and make disciples of all nations,
       baptizing them in the name of the Father and of the Son and of the Holy
       Spirit, teaching them to observe all that I have commanded you; and lo, I
       am with you always, to the close of the age." Matthew 28:18-20 (Revised
       Standard Version).

       Jesus Christ commissioned his contemporary and present-day disciples to teach

others in the Christian faith. Religions in addition to Christianity also direct adherents to

teach the religion's moral lessons, rules of conduct, and eternal values. Since a person of

faith spends much time with his or her coworkers, fellow employees often become the

focus of sermonizing. The religious devotee encourages, and sometimes nags,

coworkers, with promises of happier days, a fuller life, and eternal salvation, to adopt a

different lifestyle. While proselytizing may annoy some coworkers, Washington proudly

tolerates different religious views and braves open discussion of religion. This appeal
No. 33352-3-III
Sprague v. Spokane Valley Fire Dep 't (dissenting)


addresses the extent to which a government employee may use government property to

fulfill his or her religious commission to tell coworkers of his faith.

       Jonathan Sprague, a Spokane Valley Fire Department firefighter, employed thee-

mail system of the fire department as a microphone for his religious views. The majority

holds that the fire department held the prerogative to preclude the use of its e-mail for the

voicing of religious messages. I note that a government entity, as a general proposition,

enjoys this prerogative. Nevertheless, the Spokane Valley Fire Department opened its e-

mail system to employee messages of solving personal problems and societal ills through

the grace of God when the fire department delivered employee assistance programs

newsletters, through the department e-mail, addressing those same problems and ills.

The Spokane Valley Fire Department's discipline of Sprague for addressing a topic from

Sprague's spiritual perspective constituted viewpoint discrimination in violation of

Sprague's free speech rights. The government may not prefer secular chatter over

religious oration. I therefore dissent from the majority's affirmation of summary

judgment in favor of the fire department.

                                            Claims

       Jonathan Sprague sues under Title VII of the Civil Rights Act of 1964, 42 U.S.C.

§ 2000, the Washington Law Against Discrimination, chapter 49.60 RCW, the

Washington Constitution, and the United States Constitution. The trial court dismissed

all claims. On appeal, Sprague cites no law that establishes that the Washington

                                              2
No. 33352-3-III
Sprague v. Spokane Valley Fire Dep 't (dissenting)


Constitution provided him greater liberty or protection than the United States

Constitution's First Amendment. We do not address whether the state constitution

provides a party broader rights unless that party briefs the factors announced by the state

Supreme Court in State v. Gunwall, 106 Wn.2d 54, 720 P.2d 808 (1986). Ma/yon v.

Pierce County, 131 Wn.2d 779,791,935 P.2d 1272 (1997).

          Jonathan Sprague also fails to address either the federal or state anti-

discrimination in employment statutes in his appeal briefing. This court does not review

issues not argued, briefed, or supported with citation to authority. RAP 10.3(a); Valente

v. Bailey, 74 Wn.2d 857,858,447 P.2d 589 (1968); Avellaneda v. State, 167 Wn. App.

474,485 n.5, 273 P.3d 477 (2012). Thus, this court need only ask if the conduct of the

Spokane Valley Fire Department violated Jonathan Sprague's rights under the First

Amendment to the United States Constitution.

          Despite seeking to express his religious faith, Jonathan Sprague relies only on the

free speech clause, and not the exercise of religion clause, of the First Amendment on

appeal. I do not know if the analysis would change if Sprague relied on the free exercise

clause.

                                           Some Facts

          I emphasize some facts. The Spokane Valley Fire Department allowed Jonathan

Sprague to evangelize at work to the extent the proselytization did not disrupt business.

The fire department permitted Sprague to speak with coemployees, during work hours, of

                                                 3
No. 33352-3-111
Sprague v. Spokane Valley Fire Dep 't ( dissenting)


his faith and his desire that others enjoy salvation through Jesus Christ. Because of the

unique work schedule of firefighters, the fire department allowed Sprague, during work

time, to use a department computer to send messages about his devotion to Christ as long

as Sprague used his personal e-mail address accessed through the computer and Sprague

sent the messages to coworkers' private e-mail addresses.

       Spokane Valley Fire Department Policy 171 (Policy) indirectly barred Jonathan

Sprague's use of the department's e-mail system to send spiritual communiques. The

policy read, in pertinent part:

              The electronic mail system hardware is [Spokane Valley Fire
       Department (SVFD)] property and all messages composed, sent, or
       received on the system are SVFD property. Therefore, the use of the
       electronic mail system is reserved solely for SVFD business and should not
       be used for personal business.

Clerk's Papers (CP) at 108. Sprague could use the fire department e-mail system to ask a

fellow staffer to disclose his or her personal e-mail address in order to later communicate

with religious messages to the personal address.

       Because the Spokane Valley Fire Department maintained more than one fire

station, a common physical bulletin board for all firefighters was not useful. Therefore,

the fire department used its electronic mail ·system, in part, as a bulletin board. The

record does not establish the entire gambit of subjects, on which firefighters could post

on the electronic bulletin board. Deposition testimony gave examples of the selling of



                                              4
No. 33352-3-111
Sprague v. Spokane Valley Fire Dep 't (dissenting)


concert tickets, snow tires, hay, and motorcycles and the seeking of recommendations for

a babysitter.

       Spokane Valley Fire Department Policy 171 and the fire department's application

of the policy precluded Jonathan Sprague's use of the fire department's electronic

bulletin board to post religious messages. Sprague formed the organization, Spokane

Christian Firefighters Fellowship. He could post notices of the fellowship's meetings on

the bulletin board. Sprague does not contend that the permission to post notices of

organizational meetings and events opened the door to his being free to send messages

with an overt religious content.

       Jonathan Sprague contends that allowing other firefighters to sell used goods and

seek recommendations for babysitters opened the bulletin board to him for purposes of

religious evangelism. According to Sprague, the fire department allowed any speech,

other than religious proselytizing, on the electronic bulletin board and this practice

discriminated against him in violation of the First Amendment.

       Jonathan Sprague contends that the Spokane Valley Fire Department electronic

bulletin board contained other expressions of religious views. Nevertheless, he does not

identify these expressions in his brief. When asked at oral argument to identify the page

number or numbers of the record supporting this contention, Sprague's counsel could not

identify a page number. Wash. Court of Appeals oral argument, Sprague v. Spokane



                                             5
No. 33352-3-111
Sprague v. Spokane Valley Fire Dep 't ( dissenting)


Valley Fire Dep 't., No. 303352-3-111 (June 10, 2016) at 8:30 to 8:45 (on file with the

court).

          The record on appeal contains a Spokane County website page that explains a

chaplaincy program provided for law enforcement officers. A second website page

introduces a new chaplain. The writer of the second page quotes three verses from the

Biblical book of Psalms. We do not know what relevance this page holds to the dispute

between the Spokane Valley Fire Department and one of its firefighters. Jonathan

Sprague testified that he received a copy of the chaplain's message, but he did not

disclose from what resource he garnered a copy.

          The Spokane Valley Fire Department, as most larger employers, managed an

Employee Assistance Program (EAP). The fire department's health insurer, APS

Healthcare, administered the program, and the insurer periodically prepared newsletters

for fire department employees. APS mailed the newsletters to the fire department, and

the department's administrative director forwarded the newsletters to fire department

employees through the department's e-mail system.

          Two newsletters from APS Healthcare respectively discussed a parent's

communicating with a teenage child and coping with an "empty nest." Another

newsletter is alternatively titled "Prevent Caregiver Depression" and "Quick Change

Your Mood." CP at 285. The text of this letter is unreadable. A photo under the latter

heading pictures a young lady meditating in what might be a lotus position.

                                             6
No. 33352-3-III
Sprague v. Spokane Valley Fire Dep 't ( dissenting)


       An APS Healthcare newsletter advised a parent to be strict with regard to a

teenage child's use of alcohol and marijuana. Another page of this newsletter discusses

difficult behavior of a teenager, but the text is unreadable. Another newsletter identifies

forms of eating disorders and treatments for the disorders.

       An APS Healthcare newsletter on suicide reads:

              A person who attempts suicide will usually reach out for help first.
      Behaviors or cries for help may be subtle. Would you recognize the
      warning signs? If someone mentions having suicidal thoughts, don't shy
      away. Be ready to act by knowing the risk factors and second-guessing
      your denial response.
              Here's rule No.1: Ask about it. Don't let your fear hold you back.
      Empathizing or inquiring about suicidal statements saves lives. It is not
      what pushes a suicidal person over the edge. People who are contemplating
      suicide will usually talk about it, but they often need to be led into the
      conversation. Always take the matter seriously. Stay calm, and express
      your concern and assure the suicidal individual of how much he or she is
      loved and valued. Get a commitment from the individual to seek
      professional help, and agree to facilitate access to help by removing
      obstacles to it. Provide childcare or transportation, or summon emergency
      help if a threat is imminent.
              If you need immediate help for yourself or a loved one, call 911, 1-
      800-SUICIDE or 1-800-273-TALK.
              Other resources include your Employee Assistance Program,
      www.suicide.org, ww.afsp.org (American Society for Suicide Prevention)
      or www .survivorsofsuicide.com.

CP at 286.

      One Employee Assistance Program newsletter discussed team building:

             If you are part of a new work team, be sure to invest timesharing
      among members to determine each person's strengths, limitations, and
      interests before assigning roles and tasks. This exercise reduces
      communication problems and conflicts that can arise later from a lack of

                                             7
No. 33352-3-III
Sprague v. Spokane Valley Fire Dep 't (dissenting)


      cohesion. Team problems often start at the beginning. Unfortunately,
      many teams perceive struggles with conflict as originating with the
      organization-the boss, politics, or other factors. Avoid these member
      pitfalls: 1) Believing your skills and experience demand that you do a
      disproportionate amount of work. 2) Assuming a team member's
      underperformance is due to a lack of personal organization, motivation, or
      skill (often team issues explain individual performance shortcomings).
      Always start with the team first when searching for solutions. 3) Failing to
      intervene early when there are indicators that one or two people are doing
      most of the team's work.

CP at 293.

      Another APS Healthcare newsletter addressed the evils of gambling:

              Most people have heard of compulsive gambling (gambling
      disorder), but do you know the earliest symptoms of this addiction?
      Legalized avenues for gambling are increasing nationally so more people
      are likely to be affected. Knowing the early signs can make intervention
      easier to stop the devastating condition. Reportedly, the earliest signs of
      the disorder are chasing losses, betting more than you can afford to lose,
      and feeling guilty about gambling. Sound familiar? Help is available.
      Start with your Employee Assistance Program or a professional counseling
      resource.

CP at 293.

      Finally, an APS Healthcare message warns of binge drinking:

             The Centers for Disease Control (CDC) has begun an effort to
      educate consumers about the dangers and huge economic cost of binge
      drinking-over $225 billion per year. It is a growing problem that they
      admit has been studied less than alcoholism. There are about 18 million
      alcoholics and regular alcohol abusers in the United States, but there are 38
      million binge drinkers. That's about 15 [percent] of the population. Most
      are not alcoholics. Binge drinking means drinking five or more alcoholic
      drinks within a short period of time for men, and drinking two or more
      drinks within a short period of time for women. Binge drinkers consume
      alcohol on average four times per month. The highest average number of

                                            8
No. 33352-3-III
Sprague v. Spokane Valley Fire Dep 't ( dissenting)


       drinks consumed during at least one of those drinking sessions is eight.
       Auto crashes, accidents, violence, and suicide are the key risks for binge
       drinkers. People between the ages of 18 and 34 do the most binge drinking,
       and the income group with the highest number of binge drinkers is those
       making over $75,000 a year. What can be done to reduce binge drinking?
       Becoming aware of your binge drinking is the first step and evaluating your
       own drinking pattern is next. Helping make others aware of the problem
       follows, but the CDC has other recommendations too. Learn more at the
       Centers for Disease Control at
       http://www. cdc. gov /vi talsigns/B ingeDrinking/.
               APS Healthcare's Employee Assistance Program. The EAP
       program through APS Healthcare assists organizations and their workforce
       in managing the personal challenges that impact employee well-being,
       performance and effectiveness. APS' life management consultants employ
       a comprehensive approach that identifies issues impacting the employee
       and assists them in developing meaningful solutions.
              Please call the phone number below for more information about your
       Employee Assistance Program and the services available to you.

CP at 294.

       Jonathan Sprague writes in his appeal brief that the Spokane Valley Fire

Department invited or requested responses from firefighters to the health insurer's

newsletters. Nevertheless, the citation to the record given by Sprague for this factual

assertion does not support the contention. Sprague also writes in his brief that the fire

department permitted the use of the e-mail system by employees for the expression of

personal views linked to fire department business. He fails to cite the record for this

factual proposition.

       In early February 2012, Jonathan Sprague quoted a biblical scripture as part of a

bulletin board post announcing a Spokane County Christian Firefighters Fellowship


                                             9
No. 33352-3-111
Sprague v. Spokane Valley Fire Dep 't ( dissenting)


meeting. On April 5, 2012, Sprague quoted two sacred scriptures as part of a bulletin

board announcement for the Fellowship. The announcement read:

               The April newsletter continues with our discussion on suicide. If you
       didn't catch March's kickoff in the series, be sure to read that first. (All
       back copies are available on the SCCFF website.) The question this month
       is what role does mental illness play in the act of suicide? Does mental
       failure cause moral failure? Can a person be pre-wired to sin? If so, are
       they still accountable for their actions? How do these ideas fit in with our
       foundational verse?
               For none of us lives to himself, and none of us dies to himself. For if
       we live, we live to the Lord, and if we die, we die to the Lord. So then,
       whether we live or whether we die, we are the Lord's. (Romans 14: 7-8)
               We are also finishing up the series on fellowship by looking at the
       toughest group for us to deal with on a personal basis: nominal Christians.
       Most of us could have been put in that group ourselves once or twice and
       we work with others who currently are. What are we to do? How can we
       work with them to get the job done as brother firefighters, yet still follow
       the Scriptural mandates regarding backsliding brothers in Christ?
               But actually, I wrote to you not to associate with any so-called
       brother if he is an immoral person, or covetous, or an idolater, or a reviler,
       or a drunkard, or a swindler-not even to eat with such a one. (1
       Corinthians 5: 11)

CP at 151.

       On April 24, 2012, Jonathan Sprague accessed the Spokane Valley Fire

Department e-mail system from an outside source and used his fire department account to

send a message to the fire department e-mail accounts of forty-six employees. Thee-

mail read, in part:

              Subject: Logo Design-Need your Vote
              Attached are some designs for the SCCFF [Spokane County
       Christian Firefighters Fellowship] logo. These are the ones that seem to
       wash out least in B&W. One might be a good for a patch design and

                                             10
No. 33352-3-III
Sprague v. Spokane Valley Fire Dep 't ( dissenting)


       another embroidered on a polo or silk screened on a t-shirt. I would greatly
       appreciate a vote for both a patch and for a logo.
             Jon.

CP at 157. One logo contained the Latin phrase: "Soli Deo Gloria," which translates into

English as "Glory to God alone." CP at 158. A second logo contained an illustration of a

flame, although one with a Christian heritage might consider the illustration to be a

symbol of speaking in tongues or of the Christian holy day of Pentecost.

      On April 30, 2012, Jonathan Sprague posted on the Spokane Valley Fire

Department electronic bulletin board by use of the fire department e-mail system

accessed from an outside source. Sprague also sent the post as an e-mail message to the

fire department e-mail accounts of forty-six employees. The e-mail read:

              Newsletter
              The May newsletter celebrates a fresh look and a new logo. This is
      our new patch design and comes in a couple different variations. Another
      design for more casual use, similar to the one in the Classifieds, will be
      introduced soon.
              This month, we'll be reading what the Bible says about supplements.
      What? Yes, Peter actually talked about supplements in his second epistle,
      so read on and stock up now
              We're also continuing with our series on suicide, which will in part,
      answer last month's question, "Are the Darwin awards only given out in
      hell?" In other words, if you die as a result of your own foolish actions,
      what effect does that have on your eternal salvation? When the Apostle
      Paul says, "[W]hether we live or whether we die we are the Lord's", is he
      speaking conditionally or affirming our security in Christ? We all like
      simple answers to difficult questions, but the questions we ask may not
      fully represent the truths behind them.
              Activities



                                            11
No. 33352-3-III
Sprague v. Spokane Valley Fire Dep 't ( dissenting)


              The SFD breakfast is coming up mid-month and a dinner barbecue at
      the Bowl and Picture [sic] on the 19th. Bring your bikes for a nice dinner
      spin. (Gotta bum off that homemade ice cream!).
              Be watchful for some kayaking on the Little Spokane. The water is
      still very high, so we may have to hike the boats in, again, if we want to do
      another early spring run. Dates for the 2012 Biruka will be out soon.
              As always, check out the website or [F]acebook page for more info
      about what's up, or give me a call.
              Jon

CP at 165-66.

      On May 29, 2012, Jonathan Sprague sent the following message to Spokane

Valley Fire Department employees' e-mail addresses:

              Napoleon Bonaparte once said, "I know men and I tell you, Jesus
      Christ is no mere man. Between him and every other person in the world
      there is no possible term of comparison. Alexander, Caesar, Charlemagne,
      and I have founded empires. But on what did we rest the creations of our
      genius? Upon force. Jesus Christ founded his empire upon love; and at
      this hour, millions would die for him."
              This newsletter article examines the purpose of leadership's power
      and authority, which has been a topic of no small interest as of late. There
      are clearly some radical differences in the leadership style of Jesus, who,
      according the Bible, was given all power and authority in heaven and on
      earth. Why has anyone ultimately been given power and authority over
      others, and how might they be best utilized in the fire station or in the
      home? We'll take [a] look at leadership from this Biblical perspective for
      some answers.
              We're also keeping up with our series on suicide with a closer look
      at the intervention piece and the Biblical principles with which it may
      coincide. A lot has been said about the openPhoenix project, First Call
      Now, and other resources, most of which are designed to intervene when
      things are starting to spiral downhill. These types of programs are a
      relatively new, and by their nature don't fix anything, but rather, act as
      emergency medicine, arresting the damage and buying time for healing to
      occur. As such, they reflect the love, mercy, and compassion of God and of
      those who desire to have such traits in themselves.

                                            12
No. 33352-3-III
Sprague v. Spokane Valley Fire Dep 't ( dissenting)


             We're getting together for kayaking on the 6th and breakfast on the
      21st. Check out the classifieds [the fire department electronic bulletin
      board] for more details if you are interested.
             Jon

CP at 168.

      On July 16, Jonathan Sprague sent another message through the Spokane Valley

Fire Department e-mail system. The message read:

              But what if your leaders are themselves are following the wrong
      path?
              That is the question everyone faces at some point. Little doubt why
      trust is such a critical factor in effective leadership-followership
      relationships, especially when the leader has not given you what you need
      to know in order to be convinced of the plan yourself.
              The answers to these questions can be found by studying the
      leadership-followership paradigm we see in Jesus as detailed in the Bible,
      as He interacts with His Father above and His disciples below. What was it,
      or who was it, that Jesus wanted His followers to follow and why? How
      might that impact your own leadership or followership? There are certainly
      differences in the world's understanding of followership and that of
      Christians. This article may stimulate some reflections along those lines as
      we continue to look at leadership from a Biblical viewpoint.
              We're also looking to discover what type of impact holding a
      religious belief has on suicide. Are some faiths better or worse in this
      regard? If so, why? And, which ones? The answers might help you to
      better understand others who may be heading down a dangerous path.
      Check it out, here. You might be surprised.
              There is an ice cream social at my house on the 21st, where I'd love
      to discuss these ideas and "sharpen swords" on some of the finer points.
              As I've said before, if you do not wish to receive these emails,
      please let me know and I will remove you from the list. If you would rather
      get them at a different email address, I'd be happy to send them there
      instead. Even though they deal with fire service topics, nothing in these
      emails is endorsed by the department anymore [sic] than other such
      discussions on similar topics, as should be abundantly clear by this time.


                                            13
No. 33352-3-III
Sprague v. Spokane Valley Fire Dep 't (dissenting)


CP at 265.

       On July 31, 2012, Jonathan Sprague wrote to his coworkers, through the fire

department e-mail system:

               If your home can weather a disaster, it is only because it was built
       that way. The life of a firefighter who survives personal disasters is no less
       well designed. Stepping beyond suicide prevention, this article looks at
       ways from the Bible that we can methodically build our lives in ways that
       will last through the worst of days, beginning with Building Construction
       JOI-Site Plans. I think you'll find these truths to have been a great help to
       many brother and sister firefighters, such as Jason Webster (SFD) and his
       wife Jessica, who is battling cancer. I know so many of you have
       experienced similar pains and found similar help from the Lord. Be sure to
       lift them up as you consider your own situation.
               On another note, have you ever wondered what a career of fighting
       fire is worth in the end? There must be more to it than a pension and fast
       fading memories of the "glory days." King Solomon enjoyed more
       accomplishments and pleasures than you or I ever could and he had much
       to say when he was all through. Perhaps you' 11 find some interesting things
       to consider as we look at Firefighting -A For-Profit Enterprise.

CP at 203.

       A September 1, 2012, e-mail message from Jonathan Sprague to his coworkers, on

the fire department system, read, in part:

               We started a series last month on building construction-how best to
       build a life that can weather the storms that invariably come, and we
       firefighters really have some big storms. The Bible has much to say about
       what and who comprise a solid foundation. Some of the verses will
       certainly be familiar. I hope you'll find the article encouraging and,
       perhaps, a reminder to check beneath the surface to see what's down there
       at the core of your life. Cracks in the foundation can result in catastrophic
       damage if not caught early.

CP at 268.

                                             14
No. 33352-3-III
Sprague v. Spokane Valley Fire Dep 't ( dissenting)


       One Spokane Valley Fire Department firefighter asked Jonathan Sprague to be

removed from the list of coworkers to whom Sprague sent his religious messages. No

one complained to the fire department administration about messages from Sprague. No

employee questioned the fire department administration as to whether the department

sponsored or approved of Sprague's messages. The fire department agrees that, assuming

Jonathan Sprague's proselytizing through the department's e-mail system led to costs

incurred by the fire department, the cost could not be calculated and would be de

mm1mus.

       In a September 6, 2012, notice of disciplinary action, Spokane Valley Fire

Department Fire Chief Mike Thompson notified Jonathan Sprague that causes of

discipline included posting, on the department e-mail system, "negative comments about

the leadership of SVFD and written content that was of a religious nature." CP atl 17.

                                     Collateral Estoppel

       The majority underscores two factual findings of the civil service commission and

concludes that those findings bind this reviewing court. First, the commission found that

the Spokane Valley Fire Department terminated Jonathan Sprague's employment because

of insubordination, not for religious reasons. I disagree that this factual finding binds this

reviewing court at least to the extent o.f requiring us to rule that the fire department did

not discriminate on the basis of the viewpoint of Sprague's messages. The finding

directly relates to Sprague's First Amendment argument, and thus the finding is akin to a

                                              15
No. 33352-3-111
Sprague v. Spokane Valley Fire Dep 't ( dissenting)


conclusion of law. Collateral estoppel does not extend to conclusions of law rendered by

administrative agencies. Silverman v. JRL Food Corp., 196 F.3d 334, 335-36 (2d Cir.

1999); Nat'/ Labor Relations Bd. v. Markle Mfg. Co. of San Antonio, 623 F.2d 1122,

1126 (5th Cir. 1980); Mosher Steel Co. v. Nat'/ Labor Relations Bd., 568 F.2d 436,440

(5th Cir. 1978).

       When a question on review implicates constitutional rights necessitating

consideration of legal concepts in the mix of fact and law and an exercise of judgment

about the values that animate legal principles, the factors favoring de novo review

predominate. Levey v. D 'Angelo, 819 So. 2d 864, 867 (Fla. Dist. Ct. App. 2002); Smith v.

Fresno Irrig. Dist., 72 Cal. App. 4th 147, 156, 84 Cal. Rptr. 2d 775 (1999). Whether an

employee's speech is protected under the First Amendment and whether a restriction on

speech is constitutional are reviewed de novo. Berry v. Dep't of Soc. Servs., 447 F.3d

642, 648 (9th Cir. 2006); Daily Herald Co. v. Munro, 838 F.2d 380, 383 (9th Cir. 1988).

       Jonathan Sprague was insubordinate because he sought to sermonize. A fire

department employee is mutinous only if he disobeys a lawful order, and an order
                                                                                            I
violating one's First Amendment rights is unlawful. Therefore, to the extent the fire       II
department breached Sprague's constitutional rights, Sprague must not be considered

insubordinate.                                                                              I
                                                                                            I

                                                                                            I
       The civil service commission also found that the Spokane Valley Fire Department      I1
                                                                                            f
evenly applied Policy 171 and did not discriminate based on Jonathan Sprague's
                                                                                            l
                                            16


                                                                                            I
No. 33352-3-III
Sprague v. Spokane Valley Fire Dep 't ( dissenting)


expression of Christian views. This court's majority may conclude that this finding ends

our analysis as to whether the fire department violated Sprague's First Amendment

rights. If so, I disagree. We should adopt the commission's finding to the extent that the

finding confirms the evidence that the fire department did not allow one or more

individuals to proclaim their religious views, while denying Sprague the opportunity to

preach his devout beliefs. Nevertheless, as already outlined, the undisputed facts show

that the fire department disseminated information from its health insurer on the

department's e-mail system about personal struggles and family crises that could interfere

in an employee's mental health and job performance. In tum, the fire department

precluded Jonathan Sprague from discussing, by department e-mail, these same topics

from his Christian perspective.

      Based on the undisputed facts, this court should address, without deference to the

civil service commission, the constitutional question of whether the fire department

unlawfully discriminated against Sprague because of his spiritual message. The

commission's determination of a lack of discrimination was a mixed question of fact and

law. Again, collateral estoppel does not apply to conclusions oflaw. We review anew

constitutional questions embedded in a medley of fact and law.                               II
                     Forum Analysis and Viewpoint Discrimination                             '
                                                                                             !
                                                                                             I
                                                                                             •~
                                                                                             t

      The precise issue before this court is whether the Spokane Valley Fire Department      r
                                                                                             !

needed to permit Jonathan Sprague the use of the department's e-mail system to speak         !'
                                                                                             '

                                            17
                                                                                             I
                                                                                             I
No. 33352-3-111
Sprague v. Spokane Valley Fire Dep 't (dissenting)


from a religious vantage point on topics affecting firefighters' mental health when the

department disseminated information on those same topics. The majority does not

directly address this critical question. I dissent from the majority because the answer is in

the affirmative.

          Jonathan Sprague wanted to utilize an e-mail system established, operated, and

paid for by a government agency, his employer. In short, he desired to use government

property to advance his Christian message. Protected speech is not permissible in all

places and at all times. Cornelius v. NAACP Legal Def & Educ. Fund, Inc., 473 U.S.

788, 799, 105 S. Ct. 3439, 87 L. Ed. 2d 567 (1985). Nothing in the constitution requires

the government freely to grant access to all who wish to exercise their right to free speech

on every type of government property without regard to the nature of the property or to

the disruption that might be caused by the speaker's activities. Cornelius v. NAACP

Legal Def & Educ. Fund, Inc., 473 U.S. at 799-800. The government, no less than a

private owner of property, has power to preserve the property under its control for the use

to which it is lawfully dedicated. Cornelius v. NAACP Legal Def & Educ. Fund, Inc.,

473 U.S. at 800; Greer v. Spock, 424 U.S. 828, 836, 96 S. Ct. 1211, 47 L. Ed. 2d 505

(1976).

       The United States Supreme Court has adopted a forum analysis as a means of

determining when the government's interest in limiting the use of its property to its

intended purpose outweighs the interest of those wishing to use the property for other

                                              18
No. 33352-3-III
Sprague v. Spokane Valley Fire Dep 't (dissenting)


purposes. Cornelius v. NAACP Legal Def & Educ. Fund, Inc., 473 U.S. at 800.

Accordingly, the extent to which the government can control access depends on the

nature of the relevant forum owned by the government. Cornelius v. NAACP Legal Def

& Educ. Fund, Inc., 473 U.S. at 800.

       The Supreme Court has fashioned three or four classifications of fora, for purposes

of free expression: a traditional public forum, a designated public forum, a limited public

forum, and a nonpublic forum. Sometimes the designated and limited public fora are

treated as one category. The First Amendment rules to apply depend on the

classification. The initial task for a court evaluating restrictions placed on speech or

expressive conduct on government property is to define the nature of the property at

issue. Byrne v. Rutledge, 623 F.3d 46, 53 (2d Cir. 2010). We will see later, however,

that the identification of the forum is irrelevant when a speaker, such as Jonathan

Sprague, argues viewpoint discrimination.

       Because a principal purpose of traditional public fora is the free exchange of ideas,

speakers can be excluded from a traditional public forum only when the exclusion is

necessary to serve a compelling state interest and the exclusion is narrowly drawn to

achieve that interest. Perry Educ. Ass 'n v. Perry Local Educators' Ass 'n, 460 U.S. 37,

45, 103 S. Ct. 948, 74 L. Ed. 2d 794 (1983). A traditional public forum includes a street,

sidewalk, public square, or a park. Perry Educ. Ass 'n v. Perry Local Educators' Ass 'n,



                                             19
No. 33352-3-III
Sprague v. Spokane Valley Fire Dep 't (dissenting)


460 U.S. at 45; Hague v. Comm.for Indus. Org., 307 U.S. 496,515, 59 S. Ct. 954, 83 L.

Ed. 1423 (1939).

       A designated public forum includes a civic arena available for use to private

organizations. A limited public forum may be a room that a government entity opens on

a temporary basis for a single topic. Summum v. Callaghan, 130 F.3d 906, 914 (10th Cir.

1997). As with a traditional public forum, when the government intentionally designates

a place or means of communication as a public forum, speakers cannot be excluded

without a compelling governmental interest. Cornelius v. NAACP Legal Def & Educ.

Fund, Inc., 473 U.S. at 800 (1985). Virtually all regulations on speech in a limited or

designated public forum receive the highest level of First Amendment scrutiny. Byrne v.

Rutledge, 623 F .3d at 53 (2d Cir. 2010). Access to the fourth category of fora, a

nonpublic forum, however, can be restricted as long as the restrictions are reasonable and

are not an effort to suppress expression because of the viewpoint expressed by the

speaker. Cornelius v. NAACP Legal Def & Educ. Fund, Inc., 473 U.S. at 800.

      Jonathan Sprague is not simply a member of the public. He is an employee of the

government. Nevertheless, forum analysis applies even when the speech restricts

insiders. Hazelwood Sch. Dist. v. Kuhlmeier, 484 U.S. 260, 267, 108 S. Ct. 562, 98 L.

Ed. 2d 592 (1988); Berry v. Dep 't ofSoc. Servs., 447 F.3d at 652-54 (9th Cir. 2006).

      The parties agree that the electronic e-mail system of the Spokane Valley Fire

Department constitutes a nonpublic forum. The majority and I agree with the parties.

                                            20
No. 33352-3-III
Sprague v. Spokane Valley Fire Dep 't (dissenting)


The United States Supreme Court held, before common exploitation of the Internet, that a

government entity's internal mail system is not a public forum. Perry Educ. Ass 'n v.

Perry Local Educators' Ass 'n, 460 U.S. at 46. Courts, including Washington courts,

have since held an agency's e-mail system to be a nonpublic forum when the facilities are
                                                                                                l
not open to the public. Lovingv. Boren, 956 F. Supp. 953,955 (W.D. Okla. 1997);                 !I
                                                                                                l
Knudsen v. Wash. State Exec. Ethics Bd., 156 Wn. App. 852, 865-66, 235 P.3d 835
                                                                                                II
(2010); Herbert v. Pub. Disclosure Comm 'n, 136 Wn. App. 249, 263-64, 148 P.3d 1102             i
                                                                                                I
                                                                                                i

(2006).
                                                                                            I
       In a nonpublic forum, the government has maximum control over communicative          I!
                                                                                                I
behavior. Byrne v. Rutledge, 623 F.3d at 53 (2d Cir. 2010). Speech in nonpublic fora        I
                                                                                            I
                                                                                            I
may be restricted if the distinctions drawn are reasonable in the light of the purpose      I
served by the forum and are viewpoint neutral. Cornelius v. NAACP Legal Def & Educ.         II
Fund, Inc., 473 U.S. at 806 (1985); Herbert v. Pub. Disclosure Comm 'n, 136 Wn. App. at     I
                                                                                            I
                                                                                            !!
259 (2006). Jonathan Sprague does not argue the restriction of his e-mail use was
                                                                                            I
unreasonable. He focuses on viewpoint neutrality.

      We must determine if the Spokane Valley Fire Department's preclusion of
                                                                                            Ii
Jonathan Sprague's discussion of topics from a religious outlook was viewpoint neutral
                                                                                            I
                                                                                            't
                                                                                            i
when the mental health newsletter discussed some of the same topics from a secular          I
                                                                                            Ii
                                                                                            t
view. In evaluating viewpoint neutrality within the context of a nonpublic forum, two       t
                                                                                            t
                                                                                            1
guiding principles emerge. First, the government may permissibly restrict content by        I
                                                                                            f
                                            21                                              i
                                                                                            l
No. 33352-3-III
Sprague v. Spokane Valley Fire Dep 't (dissenting)


prohibiting any speech on a given topic or subject matter. Good News Club v. Milford

Cent. Sch., 533 U.S. 98,106,121 S. Ct. 2093, 150 L. Ed. 2d 151 (2001). The State may

be justified in reserving its forum for certain groups or for the discussion of certain

topics. Rosenberger v. Rector & Visitors of Univ. of Va., 515 U.S. 819, 829, 115 S. Ct.

2510, 132 L. Ed. 2d 700 (1995). The state may properly exclude an entire subject.

Choose Life Ill., Inc. v. White, 547 F.3d 853, 865 (7th Cir. 2008). Second, however, once

the government permits some comment on a particular subject matter or topic, it may not

regulate speech in ways that favor some viewpoints or ideas at the expense of others.

Lamb's Chapel v. Ctr. Moriches Union Free Sch. Dist., 508 U.S. 384, 394, 113 S. Ct.

2141, 124 L. Ed. 2d 352 (1993). Accordingly, while a speaker may be excluded from a

nonpublic forum if he wishes to address a topic not encompassed within the purpose of

the forum, the government violates the First Amendment when it denies access to a

speaker solely to suppress the point of view he espouses on an otherwise includible

subject. Cornelius, 473 U.S. at 806 (1985).

      Consistent with the general rule prohibiting viewpoint discrimination, speech

discussing otherwise permissible subjects cannot be excluded on the ground that the

subject is discussed from a religious viewpoint. Good News Club v. Milford Cent. Sch.,

533 U.S. at 111-12 (2001). The government may not exclude a theistic or atheistic

perspective on the debate. Rosenberger v. Rector & Visitors of Univ. of Va., 515 U.S. at

831-32 (1995). There is no logical difference, for purposes of free speech, between one

                                              22
No. 33352-3-111
Sprague v. Spokane Valley Fire Dep 't (dissenting)


speaker's invocation of religion to inspire conduct or explain a topic and another's

invocation of teamwork, loyalty, morality, or patriotism to discuss a topic. Good News

Club v. Milford Cent. Sch., 533 U.S. at 111.

       The test of viewpoint neutrality is the same regardless of whether the forum is a

designated or limited public forum or a nonpublic forum. Byrne v. Rutledge, 623 F .3d at

54 n.8. Therefore, when the speaker claims viewpoint discrimination, the identification

of the forum becomes irrelevant.

       Jonathan Sprague principally relies on the United States Supreme Court decisions

in Good News Club v. Milford Central School and Rosenberger v. Rector & Visitors of

University of Virginia. The two opinions, together with Lamb's Chapel v. Center

Moriches Union Free School District comprise a trilogy that compels the conclusion that

the Spokane Valley Fire Department imposed viewpoint discrimination to the disfavor of

Sprague.

       In Lamb's Chapel v. Center Moriches Union Free School District, the Supreme

Court confronted a New York law that permitted private citizens to use public school

premises for "social, civic, and recreational meetings" but, as construed by state courts,

prohibited such use for "religious purposes." 508 U.S. at 386. Consistent with the statute

as interpreted, the school district refused to permit an evangelical church to use school

facilities to show a James Dobson film series on family and parenting. The Supreme

Court held the school to have violated the free speech clause. While treating the school

                                            23
No. 33352-3-III
Sprague v. Spokane Valley Fire Dep 't (dissenting)


premises as a nonpublic forum, the Court noted that control over access to a nonpublic

forum can be based on subject matter and speaker identity so long as the distinctions

drawn are reasonable in light of the purpose served by the forum and are viewpoint

neutral. Nevertheless, the Court concluded that the ban was not viewpoint neutral

because it impermissibly prohibited comment on otherwise permissible subject matters,

such as child rearing and family values, on the ground that the film sought to discuss

those subject matters from a religious perspective.

       In Rosenberger v. Rector & Visitors of University of Virginia, the nation's highest

Court considered a university program that dispensed funds to various student groups, but

excluded from eligibility any student group engaged in "religious activities," defined as

activities that "primarily promotes or manifested a particular belief in or about a deity or

an ultimate reality." 515 U.S. at 825. Applying that rule, the university denied funding

to a student group that published a magazine focused on the "Christian Perspective at the      I
                                                                                               !
University." 515 U.S. at 826. The Supreme Court found the denial unconstitutional.             I
The restriction constituted viewpoint discrimination, rather than a legitimate content
                                                                                               I
                                                                                               l
restriction. The University did not exclude religion as a subject matter, but selected, for

disfavored treatment, student journalistic efforts with religious editorial viewpoints. In

an oft-quoted passage, the Court philosophized:                                                I
                                                                                               I
              Religion may be a vast area of inquiry, but it also provides, as it did          :
                                                                                               I
       here, a specific premise, a perspective, a standpoint from which a variety of           f
       subjects may be discussed and considered.                                               f
                                                                                               i
                                             24
                                                                                               I
                                                                                               I
No. 33352-3-III
Sprague v. Spokane Valley Fire Dep 't (dissenting)



Rosenberger v. Rector & Visitors of University of Va., 515 U.S. at 831.

       Finally, in Good News Club v. Milford Central School, the United States Supreme

Court confronted a school district policy that allowed private use of school facilities for

"instruction in any branch of education, learning or the arts" and "social, civic and

recreational meetings and entertainment events" but excluded use "by any individual or

organization for religious purposes." 533 U.S. at 102-03. Consistent with the policy, the

school district refused to allow a private Christian organization to hold weekly

afterschool meetings that would include a Bible lesson and memorizing scripture. The

Court again invalidated the ban. The school district engaged in viewpoint discrimination

when it excluded the club from the afterschool forum because the club sought to address

a subject otherwise permitted under the rule, the teaching of morals and character, from a

religious standpoint.

       Passages from some decisions imply that the government engages in viewpoint

discrimination only if the government officials that restrict the speech disagree with the

speaker's ideology or perspective. Cornelius v. NAACP Legal Def & Educ. Fund, Inc.,

473 U.S. at 812-13 (1985); Victory Through Jesus Sports Ministry Found. v. Lee's

Summit R-7 Sch. Dist., 640 F.3d 329, 336 n.4 (8th Cir. 2011); Ridley v. Mass. Bay

Transp. Auth., 390 F.3d 65, 82 (1st Cir. 2004). Jonathan Sprague presented no evidence

that the Spokane Valley Fire Department Chief or Board of Commissioners disagreed


                                             25
No. 33352-3-III
Sprague v. Spokane Valley Fire Dep 't (dissenting)


with Sprague's religious views. The officials simply wanted to exclude all religious

speech. Despite this framing of the rule in many decisions, no decision specifically holds

that viewpoint discrimination rnust involve the government actors' disagreement with the

religious views espoused. Case after case invalidates viewpoint discrimination on the

sole ground that the government wanted a prohibition on religious speech for

administrative purposes not for the reason of stifling religion or a sect of religion.

       Jonathan Sprague contends that allowing other firefighters to sell used goods and

seek recommendations for babysitters opened the bulletin board to him for purposes of

religious evangelism. According to Sprague, the fire department allowed any and all

speech, other than religious proselytizing, on the electronic bulletin board and this

practice discriminated against him in violation of the First Amendment. Sprague

contends the fire department opened a forum for all speech. I disagree. A government

agency may open a nonpublic forum to limited topics. Allowing the use of an e-mail

system to sell goods does not unlock the forum to religious indoctrination. DiLoreto v.

Downey Unified Sch. Dist. Bd. ofEduc., 196 F.3d 958,967 (9th Cir. 1999).

       I instead dissent because the Spokane Valley Fire Department targeted Jonathan

Sprague's e-mail messages because of their religious content, while Sprague's messages

addressed some of the same topics bespoke by the fire department or the department's

health insurer through the e-mail system. Both the newsletters and Jonathan Sprague's

missives mentioned suicide and how to prevent suicide. A newsletter spoke of

                                             26
No. 33352-3-111
Sprague v. Spokane Valley Fire Dep 't ( dissenting)


depression. Arguably, Sprague also mentioned coping with depression. The fire

department's topic of team building may overlap Sprague's lecture on leadership.

Unfortunately, the law gives no guidance as to what constitutes one topic or subject

matter for purposes of viewpoint discrimination. Spokane Valley Fire Department Policy

171 did not prohibit department employees from responding to APS Healthcare's

newsletters by examining the topics of teen discipline, gambling addiction, alcoholism,

depression, eating disorders, and team building from a secular perspective. Presumably

other firefighters within the fire department could have forwarded their views on the

e-mail system as to these topics from a humanistic or philosophic position. The latitude

given other workers to express their views confirms the fire department's need to grant

Jonathan Sprague the freedom to espouse resolving these ills through a relationship with

Jesus Christ.

       The majority writes that the Spokane Valley Fire Department did not discipline

Jonathan Sprague because of the religious nature of his speech, but rather because

Sprague used the e-mail system for his private use and not for the business of the fire

department. This comment by the majority, however, fails to note that the fire

department allowed other private uses of the e-mail system by firefighters. The only

instance when the fire department enforced Policy 171 to preclude private use of its

property was when Sprague spoke from a religious vantage point. Moreover, Spokane

Valley Fire Department notices of discipline scolded Sprague for the religious content of

                                            27
No. 33352-3-III
Sprague v. Spokane Valley Fire Dep 't (dissenting)


his messages, including the use of religious symbols, not the private or personal nature of

the messages.

       The majority's observation also fails to recognize that, as part of its business of

operating a firefighting force, the fire department forwarded newsletters to employees for

the purpose of promoting mental health. Jonathan Sprague's advancing of employee's

mental health, through a Christian perspective, also furthered the business of the fire

department.

       The Spokane Valley Fire Department relies on Berry v. Department ofSocial

Services, 447 F.3d 642 (9th Cir. 2006). Nevertheless, Berry is inapposite. Daniel Berry

worked for the employment services division of the California Department of Social

Services. His duties included assisting unemployed clients with a transition from a

welfare program to employment. He often interviewed clients. Berry's faith demanded

that he share his faith with and pray with clients during these interviews. The

Department of Social Services allowed Berry to talk about his religious faith to his

colleagues, but barred him from sharing his views and praying with clients. The Ninth

Circuit held that the department did not violate the free speech clause with this

prohibition. The court noted a fear that clients of the Department of Social Services

might ingratiate themselves with Berry by succumbing to his evangelism. The clients

might conclude the government wanted a religious conversion in order to gain state
                                                                                              I
                                                                                              l
benefits.
                                                                                              I
                                             28                                               l
No. 33352-3-111
Sprague v. Spokane Valley Fire Dep 't (dissenting)


       The Spokane Valley Fire Department has not accused Jonathan Sprague of

proselytizing residents of Spokane Valley or others who receive fire department services.

His evangelism was limited to coworkers.

                         First Amendment Establishment Clause

       The Spokane Valley Fire Department raises as a defense the United States

Constitution's First Amendment Establishment Clause. The fire department argues that,

if it allowed Jonathan Sprague the opportunity to espouse his spiritual messages on the

department's e-mail system, the department would promote or sponsor religion and

thereby violate the Establishment Clause. Along these lines, the fire department contends

it may engage in viewpoint discrimination if it can show a compelling interest to do so

and the avoidance of establishing a religion presents a compelling state interest. The

United States Supreme Court has held that the interest of the State in avoiding an

Establishment Clause violation may be a compelling interest that justifies an abridgement

of free speech otherwise protected by the First Amendment. Widmar v. Vincent, 454 U.S.

263, 271, 102 S. Ct. 269, 70 L. Ed. 2d 440 (1981).

      I disagree with the Spokane Valley Fire Department's analysis. An even-handed,

neutral right of access to the government forum does not violate the Establishment

Clause. Rosenberger v. Rector & Visitors of Univ. of Va., 515 U.S. at 839 (1995). The

Establishment Clause is not violated when the government treats religious speech and

other speech equally and a reasonable observer would not view the government practice

                                            29
No. 33352-3-111
Sprague v. Spokane Valley Fire Dep 't ( dissenting)


as endorsing a religion. Santa Fe Indep. Sch. Dist. v. Jane Doe, 530 U.S. 290, 302, 120

S. Ct. 2266, 147 L. Ed. 2d 295 (2000). In Lamb's Chapel v. Center Moriches Union Free

School District, 508 U.S. 384 (1993), the Supreme Court rejected the school district's

argument that allowing the showing of a religious film would be viewed by the public as

government advancement of religion when the school district opened its doors to a wide

variety of private organizations.

       The Spokane Valley Fire Department presented no evidence that any employee

concluded that the fire department sponsored or approved of any message sent by

Jonathan Sprague. Sprague's persistent and aggressive evangelism would alert other

employees to the fact that the fire department did not sponsor his preaching. The fire

department's discipline of Sprague confirmed its dissociation with the message. Sprague

invited recipients the option to reject the communications.

                                    Speech in Workplace

       An urgent difference between this appeal, on the one hand, and Good News Club

v. Milford Central School, Rosenberger v. Rector & Visitors of University of Virginia,

and Lamb's Chapel v. Center Moriches Union Free School District is the fact that the

speakers in the three United States Supreme Court decisions were not employees of the

government agency. Therefore, I address this appeal from the perspective that Jonathan

Sprague was an employee of the government.



                                            30
No. 33352-3-III
Sprague v. Spokane Valley Fire Dep 't (dissenting)


       On the one hand, the State has an interest as an employer in regulating the speech

of its employees that differs significantly from those it possesses in connection with

regulation of the speech in the citizenry in general. Pickering v. Bd. ofEduc. of Twp.

High Sch. Dist. 205, 391 U.S. 563, 568, 88 S. Ct. 1731, 20 L. Ed. 2d 811 (1968). This is

because the government, as an employer, has an interest in promoting the efficiency of

the public services it performs through its employees. Pickering v. Bd. ofEduc., 391 U.S.

at 568. Accordingly, a government employer may impose certain restraints on the speech

of its employees that would be unconstitutional if applied to the general public. City of

San Diego v. Roe, 543 U.S. 77, 80, 125 S. Ct. 521, 160 L. Ed. 2d 410 (2004). On the

other hand, a government employee does not relinquish all First Amendment rights

otherwise enjoyed by citizens just by reason of his or her employment. City of San Diego

v. Roe, 543 U.S. at 80.

       Courts apply a balancing test when confronted with constitutional challenges to

restrictions on public employee speech in the workplace. Tucker v. State of Cal. Dep 't of

Educ., 97 F.3d 1204, 1210-11 (9th Cir. 1996). Under Pickering v. Board ofEducation,

391 U.S. at 568 (1968), the United States Supreme Court requires a court evaluating

restraints on a public employee's speech to balance the interests of the employee, as a

citizen, in commenting on matters of public concern and the interest of the State, as an

employer, in promoting the efficiency of the public services it performs through its

employees and the State's legitimate administrative interests.

                                            31
No. 33352-3-III
Sprague v. Spokane Valley Fire Dep 't (dissenting)


       The Pickering balancing test applies to an employee's religious speech. Berry v.

Dep 't ofSoc. Servs., 447 F.3d at 650 (9th Cir. 2006). A topic of public concern, for

purposes of Pickering balancing, includes religion.

       The government holds the burden to establish that its legitimate administrative

interests outweigh the employee's First Amendment rights. Clairmont v. Sound Pub.

Health, 632 F.3d 1091, 1106-07 (9th Cir. 2011). To prove an employee's speech

interfered with working relationships, the government must demonstrate actual, material,

and substantial disruption, or reasonable predictions of disruptions in the workplace.

Clairmont v. Sound Pub. Health, 632 F .3d at 1107.

       The Spokane Valley Fire Department had no compelling, let alone important,

interest in restricting Jonathan Sprague's speech. The fire department did not expose

itself to violation of the Establishment Clause by tolerating Sprague's evangelism.

Sprague did not increase the costs of the fire department's e-mail system by the sending

of his messages.

       The government may prohibit employee speech on its grounds that it is disruptive

to business. United States v. Kokinda, 497 U.S. 720, 733, 110 S. Ct. 3115, 111 L. Ed. 2d

571 (1990). Sprague's speech caused no disruption in the workplace other than the

administrative hassle of sanctioning and firing Sprague. Nevertheless, Sprague should

not be charged with this disruption if his speech was unlawfully restricted.



                                            32
No. 33352-3-III
Sprague v. Spokane Valley Fire Dep 't (dissenting)


       We do not know the time of day when Jonathan Sprague sent his messages. We

know that firefighters typically work twenty-four hour shifts, during which they have free

time. The fire department does not complain that the e-mail messages interfered in

Sprague's performance as an employee or the performance of the recipients of his

message.

       Tucker v. State of California Department ofEducation, 97 F.3d 1204 (9th Cir.

1996) is analogous. The state Department of Education promulgated a rule that

prohibited employees from engaging in any oral or written religious advocacy in the

workplace. The Ninth Circuit Court of Appeals held the rule violative of employees'

First Amendment rights. The court noted that the department provided no evidence of a

disruption in the workplace by limited proselytizing. Time spent by supervisors in

enforcing the rule could not be counted toward calculating work disruption. The

department presented no evidence that coemployees complained about one employee's

proselytizing.

       One might find it odd that a government entity must permit an employee to use the

government's e-inail system to espouse religious messages. Nevertheless, in other

decisions, the speaker, whether an employee of the government or member of the public,

used government property. In Lamb's Chapel v. Center Moriches Union Free School

District, 508 U.S. 384 (1993), the Supreme Court permitted religious society members to

walk in government corridors, occupy a government room, and repose in government

                                           33
No. 33352-3-111
Sprague v. Spokane Valley Fire Dep 't ( dissenting)


chairs to view a religious film. Presumably the religious entity even used a film screen

owned by the government. In Rosenberger v. Rector & Visitors of University of Virginia,

515 U.S. 819 (1995), the nation's highest Court directed the government to fund a

religious publication.

       The Spokane Valley Fire Department observes that it did not comment or opine on

the topics discussed within APS Healthcare's newsletters. The fire department further

observes that the EAP newsletters corresponded with the fire department's benefits

package, and, in turn, the newsletters were related to the fire department's business. I

find these observations of no help to the fire department. Whether or not the fire

department prepared or merely forwarded the newsletters prepared by another entity was

irrelevant. The fire department allowed mention of topics, on which Jonathan Sprague

later touched. As already mentioned, if steps advocated by APS Healthcare could

improve the fire department's work environment, arguably Jonathan Sprague's

recommendations from a religious standpoint could benefit the workplace.

                                    Disposal of Appeal

       I would reverse the summary judgment granted the Spokane Valley Fire

Department and remand the case to the superior court for further proceedings. The

record shows that many of Jonathan Sprague's religious expressions went beyond

responding to the APS Healthcare newsletters. Sprague wrote about interacting with

nominal Christians, choosing a religious logo, and health supplements, subject matter

                                            34
No. 33352-3-111
Sprague v. Spokane Valley Fire Dep 't ( dissenting)


never mentioned in the newsletters. The trier of fact should determine the extent that

Sprague's missives overlapped topics in the APS Healthcare newsletters and the

magnitude that Sprague's preaching did not address newsletter subjects. The trier of fact

should also determine whether or not the fire department would have terminated

Sprague's employment based on the noncorresponding messages and whether such

termination would be warranted. If the trier of fact determines that Sprague's termination

from employment was not otherwise justified, it should further determine what, if any,

damages Sprague suffered from the viewpoint discrimination. I respectfully dissent:




                                          Fearing, C.J.




                                            35